      Case 2:19-cv-00624-TLN-AC Document 32 Filed 12/16/20 Page 1 of 6


 1   John R. Parker, Jr., SBN 257761
     CUTTER LAW P.C.
 2   401 Watt Avenue
     Sacramento, CA 95864
 3   Telephone: (916) 290-9400
     Facsimile:    (916) 588-9330
 4   Email:        jparker@cutterlaw.com
 5   Attorney for Plaintiff
 6

 7                                    UNITED STATES DISTRICT COURT
 8                                EASTERN DISTRICT OF CALIFORNIA
 9                                       SACRAMENTO DIVISION
10

11    LISA RISSE,                                       Case No. 2:19-cv-00624-TLN-AC
12                       Plaintiff,                     JOINT STIPULATION AND ORDER TO
                                                        CONTINUE PRETRIAL DEADLINES
13            v.
                                                        Complaint Filed: April 11, 2019
14    MICHAEL PORTER, RIO LINDA                         Judge: Hon. Troy L. Nunley
      ELVERTA RECREATION & PARK
15    DISTRICT, FULTON – EL CAMINO
      RECREATION & PARK DISTRICT,
16    COUNTY OF SACRAMENTO and
      DOES 1 through 75, inclusive,
17
                         Defendants.
18

19          Plaintiff LISA RISSE (“Plaintiff”) and Defendants MICHAEL PORTER, RIO LINDA

20   ELVERTA RECREATION & PARK DISTRICT, and FULTON – EL CAMINO RECREATION

21   & PARK DISTRICT (collectively “Defendants”), by and through their counsel of record, hereby

22   stipulate and request that the Court continue the trial date and pretrial deadlines in this matter.

23   Good cause exists for the requested continuance pursuant to Federal Rules of Civil Procedure

24   Rule 16(d) based upon the following:

25          WHEREAS, on October 8, 2018, Plaintiff submitted a Public Entity claim to Defendants

26   MICHAEL PORTER, RIO LINDA-ELVERTA RECREATION & PARK DISTRICT,

27   FULTON-EL CAMINO RECREATION & PARK DISTRICT, and the COUNTY OF

28   SACRAMENTO.
                                                      -1-
          JOINT STIPULATION AND ORDER TO CONTINUE TRIAL DATE AND PRETRIAL
                                    DEADLINES
      Case 2:19-cv-00624-TLN-AC Document 32 Filed 12/16/20 Page 2 of 6


 1          WHEREAS, Plaintiff filed this case on April 11, 2019. [Docket No. 1];

 2          WHEREAS, on April 12, 2019 the Court issued an initial Pretrial Scheduling Order,

 3   which did not set a trial date but based the schedule on the date of the last answer to be filed in

 4   this matter. [Docket No. 3];

 5          WHEREAS, on June 19, 2019, Defendants COUNTY OF SACRAMENTO, MICHAEL

 6   PORTER, RIO LINDA-ELVERTA RECREATION & PARK DISTRICT, and FULTON-EL

 7   CAMINO RECREATION & PARK DISTRICT all moved to dismiss the Complaint. [Docket

 8   Nos. 8 and 9];

 9          WHEREAS, on July 10, 2019, Plaintiff filed her First Amended Complaint and Demand

10   for Jury Trial. [Docket No. 10];

11          WHEREAS, on July 24, 2019, Defendants moved to dismiss the First Amended

12   Complaint. [Docket No. 13-1 & 15];

13          WHEREAS, on February 18, 2020, the Parties filed their Joint Discovery Plan pursuant to

14   Rule 26(f) of the Federal Rules of Civil Procedure. [Docket No. 21];

15          WHEREAS, on March 18, 2020 the U.S. District Court of California, Eastern District,

16   including the Sacramento Division, published General Order 612 restricting Courthouse Access;

17          WHEREAS, on March 19, 2020, Governor Newsom declared a statewide shelter-in-place

18   protocol. (Executive Department, State of California, Executive Order N-33-20,

19   https://www.gov.ca.gov/wp-content/uploads/2020/03/3.19.20-attested-EO-N-33-20-COVID-19-

20   HEALTH-ORDER.pdf ).That same day, Sacramento County issued a “stay-at-home” order

21   stating non-essential businesses may continue operating, but employees would exclusively work

22   remotely. (Health Officer of the County of Sacramento, Order of the Health Officer of the County

23   of Sacramento Directing all Individuals in the County to Stay at Home or at their Place of

24   Residence, March 19, 2002, https://www.saccounty.net/COVID-

25   19/Documents/20200319_HO_Signed_Stay_at_Home_Order.pdf);

26          WHEREAS, beginning on Monday, March 16, 2020, Plaintiff’s office transitioned to

27   remote work, making many electronic record, hard copy records, and staffing resources

28   unavailable to date for counsel;
                                                      -2-
          JOINT STIPULATION AND ORDER TO CONTINUE TRIAL DATE AND PRETRIAL
                                    DEADLINES
      Case 2:19-cv-00624-TLN-AC Document 32 Filed 12/16/20 Page 3 of 6


 1           WHEREAS, on March 19, 2020, Sacramento County issued countywide COVID-19

 2   shelter-in-place orders started to take effect;

 3           WHEREAS, on March 24, 2020, the Court issued an Order with regards to Defendants’

 4   Motions to Dismiss the First Amended Complaint and instructed Plaintiff to file a Second

 5   Amended Complaint within 21 days of the Order. [Docket No. 24];

 6           WHEREAS, on April 13, 2020, Plaintiff filed her Second Amended Complaint and

 7   Demand for Jury Trial. [Docket No. 25];

 8           WHEREAS, on April 27, 2020, Defendants MICHAEL PORTER, RIO LINDA-

 9   ELVERTA RECREATION & PARK DISTRICT, AND FULTON-EL CAMINO RECREATION

10   & PARK DISTRICT filed their Answer to Plaintiff’s Second Amended Complaint and Demand

11   for Jury Trial. [Docket No. 26];

12           WHEREAS, the COVID-19 pandemic has disrupted the operations of Plaintiff and of

13   counsel for both parties;

14           WHEREAS, because of the COVID-19 pandemic, the Parties will be further delayed in

15   their ability to complete all necessary discovery, including additional written discovery and the

16   depositions of Parties;

17           WHEREAS, in the seven months since Defendants filed their Answer to Plaintiff’s

18   Second Amended Complaint, Plaintiff was deposed and Plaintiff’s counsel conducted and

19   exchanged written discovery, met and conferred with Defense counsel with regards to production

20   of psychological records, propounded written discovery, and noticed Defendant MICHAEL

21   PORTER to appear for a deposition. Several more depositions may need to go forward based on

22   Defendant Porter’s testimony and Plaintiff still has not received responses to Defendants

23   MICHAEL PORTER, RIO LINDA-ELVERTA RECREATION & PARK DISTRICT, AND

24   FULTON-EL CAMINO RECREATION & PARK DISTRICT’s Responses to Plaintiff’s

25   discovery. Parties will need additional time to complete discovery and said depositions;

26           WHEREAS, on December 7, 2020, Plaintiff filed an Unopposed Motion to Modify the

27   Pretrial and Discovery Schedule accompanied by a Memorandum of Points and Authorities and

28   Declaration of John R. Parker, Jr. [Docket No. 29, 29-1, 29-2];
                                                       -3-
          JOINT STIPULATION AND ORDER TO CONTINUE TRIAL DATE AND PRETRIAL
                                    DEADLINES
      Case 2:19-cv-00624-TLN-AC Document 32 Filed 12/16/20 Page 4 of 6


 1            WHEREAS, on December 8, 2020, the Court issued a Minute Order stating Plaintiff’s

 2   Motion was submitted without oral argument and recommended that parties consider submitting a

 3   stipulation and proposed order to modify the schedule in place of the motion. [Docket No. 30];

 4            WHEREAS, the Parties prefer to obtain a ruling from this Court in order to expedite

 5   receiving a response from the Court in modifying the pretrial and discovery schedule.

 6            WHEREAS, there have been no prior requests for a continuance in this case. NOW,

 7   THEREFORE, based on the foregoing, the Parties by and through their counsel below, hereby

 8   stipulate to a continuance of the pretrial and discovery deadlines in this collective action for

 9   approximately sixty (60) days as follows:

10

11    Event                                        Schedule                New Schedule
12    Discovery cutoff                             December 23, 2020       March 8, 2021
13    Designation of expert witnesses              February 21, 2021       May 7, 2021
      cutoff
14    Supplemental expert witness                  March 22, 2021          June 6, 2021
      disclosure cutoff
15    Last date to file dispositive motions        June 21, 2021           September 4, 2021
16    Joint Notice of Trial Readiness              April 22, 2021          July 6, 2021 or 30 days after
                                                                           the ruling on dispositive
17                                                                         motions
18

19   Dated: December 15, 2020                               CUTTER LAW P.C.
20

21                                                  By:     /s/ John R. Parker, Jr. ___    _
                                                            John R. Parker, Jr.
22
                                                            John R. Parker, Jr., SBN 257761
23                                                          CUTTER LAW P.C.
                                                            401 Watt Avenue
24                                                          Sacramento, CA 95864
                                                            Telephone: (916) 290-9400
25                                                          Facsimile:    (916) 588-9330
                                                            Email:        jparker@cutterlaw.com
26
                                                            Attorney for Plaintiff
27

28   ///
                                                      -4-
           JOINT STIPULATION AND ORDER TO CONTINUE TRIAL DATE AND PRETRIAL
                                     DEADLINES
     Case 2:19-cv-00624-TLN-AC Document 32 Filed 12/16/20 Page 5 of 6


 1   Dated: December 15, 2020                 ANGELO, KILDAY & KILDUFF, LLP

 2

 3                                     By:    /s/Derick E. Konz_
                                              Derick E. Konz
 4
                                              Derick E. Konz
 5                                            Bruce A. Kilday
                                              Garrett L. Seuell
 6                                            ANGELO, KILDAY & KILDUFF, LLP
                                              601 University Avenue, Suite 150
 7                                            Sacramento, CA 95825
                                              Tel.: (916) 564-6100
 8                                            Fax.: (916) 564-6263
                                              Email: bkilday@akk-law.com
 9                                            Email: Dkonz@akk-law.com
                                              Email: gseuell@akk-law.com
10
                                              Attorneys for Defendants RIO LINDA
11                                            ELVERTA RECREATION & PARK
                                              DISTRICT, FULTON-EL CAMINO
12                                            RECREATION & PARK DISTRICT, and
13                                            MICHAEL PORTER

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                        -5-
         JOINT STIPULATION AND ORDER TO CONTINUE TRIAL DATE AND PRETRIAL
                                   DEADLINES
     Case 2:19-cv-00624-TLN-AC Document 32 Filed 12/16/20 Page 6 of 6


 1                                               ORDER

 2            GOOD CAUSE APPEARING, the Court hereby approves this Stipulation and Order as

 3   follows:

 4      1. The Parties stipulate to extending all pretrial and discovery deadlines by sixty (60) days as

 5            listed below:

 6
      Event                                      Schedule                New Schedule
 7
      Discovery cutoff                           December 23, 2020       March 8, 2021
 8
      Designation of expert witnesses            February 21, 2021       May 7, 2021
 9    cutoff
      Supplemental expert witness                March 22, 2021          June 7, 2021
10    disclosure cutoff
      Last date to file dispositive motions      June 21, 2021           September 7, 2021
11
      Joint Notice of Trial Readiness            April 22, 2021          July 6, 2021 or 30 days after
12                                                                       the ruling on dispositive
                                                                         motions
13

14   IT IS SO ORDERED.

15   Dated: December 15, 2020

16
                                                            Troy L. Nunley
17                                                          United States District Judge
18

19

20

21

22

23

24

25

26

27

28
                                                    -6-
          JOINT STIPULATION AND ORDER TO CONTINUE TRIAL DATE AND PRETRIAL
                                    DEADLINES
